Electronically Filed
                                                       Supreme Court
                                                       SCPW-13-0001262
                                                       26-JUN-2013
                                                       01:38 PM




                            SCPW-13-0001262

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 GERALD VILLANUEVA, Petitioner,

                                  vs.

             JAMES HIRANO, WARDEN, MCCC, Respondent.


                       ORIGINAL PROCEEDING
                        (CR. NO. 96-0078)

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Gerald Villanueva’s

petition for a writ of habeas corpus, filed on June 2, 2013, and

the record, it appears that habeas corpus relief is available to

petitioner in the circuit court and petitioner presents no

special reason for the supreme court to invoke its original

jurisdiction at this time.    See Oili v. Chang, 57 Haw. 411, 412,

557 P.2d 787, 788 (1976).    Accordingly,

     IT IS HEREBY ORDERED that the clerk of the appellate court

shall process the petition for a writ of habeas corpus without

payment of the filing fee.
     IT IS HEREBY FURTHER ORDERED that the petition for a writ of

habeas corpus is denied.

          DATED: Honolulu, Hawai#i, June 26, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack